Citation Nr: 0020552	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-31 462	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungus infection of the feet. 

4. Entitlement to service connection for residuals of a right 
wrist injury.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
December 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February 1991 and April 1994 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In the February 1991 rating 
action, the RO denied a claim for service connection for an 
acquired psychiatric disorder.  In the April 1994 rating 
action, the RO denied the veteran's application to reopen 
claims of entitlement to service connection for a low back 
disability, a left knee disability, and fungus infection of 
the feet.  In addition, the RO denied service connection for 
residuals of a right wrist injury, an acquired psychiatric 
disorder to include PTSD, and service connection for 
hypertension.  

In June 1999, the Board remanded this matter for the purpose 
of scheduling a hearing before a Board member at the local 
office.  The veteran had a videoconference hearing at the RO 
before the below signing Acting Board member in lieu of a 
travel Board hearing.  

At the October 1999 hearing, the representative contended 
that the August 1979 rating action that denied service 
connection for tinea pedis constituted clear and unmistakable 
error (CUE).  The Board notes that the CUE claim  has not 
been developed by the RO and is referred thereto for 
appropriate action.  

The Board notes that a claim for service connection for 
acquired psychiatric disability to include PTSD was certified 
on appeal.  In a July 1992 decision, the Board denied service 
connection for an acquired psychiatric disability.  
Therefore, that matter became final.  In order for the 
veteran to reopen such a claim, new and material evidence 
must be presented.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a), 20.1105 (1999).  In light of the 
foregoing, the issue before the Board is service connection 
for PTSD.  

The claims of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
fungus of the feet and service connection for PTSD will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
rating decision of February 1980 and no appeal was filed by 
the veteran within one year of notice of the denial.  

2.  In July 1992, the Board denied the veteran's application 
to reopen the claim for service connection for a back 
disability.  

3.  Evidence received since the July 1992 Board decision 
denying the veteran's application to reopen the claim for 
service connection for a back disability includes a September 
1994 medical opinion which was not previously considered and 
is so significant that it must be considered to fairly decide 
the merits of the claim.  


4.  The veteran's allegation that he currently has a low back 
disability that had its onset in service or in the 
alternative, was caused or aggravated by his service-
connected right knee disability is not supported by medical 
evidence that would render the claim plausible.  

5.  In rating decisions dated in January 1975 and August 
1979, the RO denied the claim for service connection for left 
knee disability.  In a rating decision dated in May 1989, the 
RO denied the veteran's application to reopen a claim for 
service connection for a left knee disability.  The veteran 
did not perfect any of those appeals.  

6.  Evidence received since the May 1989 rating decision 
denying the veteran's application to reopen the claim for 
service connection for a left knee disability includes 
documents which were not previously considered and are so 
significant that they must be considered to fairly decide the 
merits of the claim.  

7.  The claim for service connection for a left knee 
disability is plausible.  

8.  The claims for service connection for residuals of right 
wrist injury and hypertension are not plausible.  

9.  The claim for service connection for PTSD is plausible.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board's July 1992 
decision is new and material and the claim for service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a), 20.1105 
(1999).  

2.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).

3.  The evidence received since the RO's May 1989 rating 
decision is new and material and the claim for service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

4.  The claims for service connection for a left knee 
disability and PTSD are well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).  

5.  The claims for service connection for residuals of right 
wrist injury and hypertension are not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Back Disability

The veteran maintains that he has presented new and material 
evidence to reopen his claim for service connection for a 
back disability.  

Service connection for a low back disability was denied by 
rating decision of February 1980. A timely appeal was not 
taken within one year of the date of notice of the RO's 
action, and that decision became final.  

The veteran attempted to reopen the claim for service 
connection for a low back disability and in a July 1992 
decision, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a low 
back disability.  As the basis of that determination, the 
Board determined that the veteran had not submitted new and 
material evidence.  

Under the applicable legal criteria, the aforementioned 
July 1992 decision of the Board is final, and it cannot be 
modified unless evidence presented in support of the claim is 
both "new and material" and warrants revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7104(b).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, when 
determining whether or not new and material evidence has been 
presented, consideration must be given to all evidence 
received since the last final denial on any basis, not the 
last time the case was denied on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).  The last final denial for service 
connection for residuals of a right knee disability was by 
Board decision of July 1992.  Thus, the question now before 
the Board is whether new and material evidence has been added 
to the record subsequent to the July 1992 denial, warranting 
a reopening of the veteran's claim.  

The evidence that the Board considered in July 1992 are as 
follows:  service medical records which are negative for 
complaints, findings, or diagnoses pertaining to a low back 
disability; (2) private medial records dated from 1970 to 
1979 include a December 1974 entry reflecting a history of 
back injury due to a car accident; and (3) VA medical records 
dated from 1979 to 1991.  This evidence includes outpatient 
treatment records and X-rays of the lumbar spine dated in 
March 1979 and July 1990 that reflect diagnoses of 
osteoarthritis of the lumbar spine and degenerative disc 
disease, respectively.  In addition, a fee basis examiner in 
May 1991 diagnosed the veteran as having degenerative 
arthritis of the lumbar spine.  The doctor opined that the 
veteran's back disability may be partially related to a 
service injury but could not be clearly established.  The 
doctor added that there were other factors affecting the 
development of the veteran's back disability that included 
heredity, the aging process, and a 1987 automobile accident.  
Additional evidence considered by the Board in July 1992 
includes the transcript of a personal hearing before a 
hearing officer dated in April 1991 wherein the veteran 
testified that he sustained a back injury in service when 
someone jumped on him and twisted his back and a statement 
dated in May 1991 from the veteran's mother who attested to 
the veteran having incurred a back injury during service.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court, held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998), articulated a three-step process for 
consideration of a previously denied claim:  first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  

The evidence submitted subsequent to the July 1992 Board 
decision consists of statements of the veteran's spouse, 
mother, and former employer dated in 1994; a transcript of a 
personal hearing dated in May 1997; numerous private medical 
records dating from 1972 to 1998; numerous VA medical records 
dating from 1989 to 1996; and the transcript of the October 
1999 videoconference hearing.  The Board notes that many of 
the private and VA medical records are duplicative of 
evidence previously considered by the Board.  However, the 
evidence presented also includes a September 1994 opinion of 
James D. Weinstein, M.D., wherein the doctor related the 
veteran's back disability to service.  Evidence is presumed 
credible for new and material evidence purposes.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, Dr. 
Weinstein's statement is new and material and the veteran's 
claim for service connection for a low back disability is 
reopened.  

Having reopened the veteran's claim for service connection 
for low back disability, the Board must next determine 
whether the claim is well grounded.  Elkins v. West, supra.  
A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  If he has not presented a well 
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In this matter the veteran asserts and has testified that he 
incurred a back injury while in service.  Specifically, the 
veteran maintains that a fellow serviceman jumped on him and 
twisted his back.  As a result, the veteran claims that he 
developed his current back disability.  

Service medical records including the report of a December 
1962 separation examination are negative for any record of an 
incident with respect to the veteran's back and do not show 
any complaints, findings, or diagnoses pertaining to a low 
back disability.  

Post service private and VA medical records reflect that the 
veteran was first seen for a back disorder in 1974.  At that 
time, he sustained a back injury as a result of an automobile 
accident.  The veteran was diagnosed as having osteoarthritis 
beginning in 1991.  Notably, the record includes two medical 
opinions dated in May 1991 and September 1994 provided by Dr. 
Weinstein.  On both occasions, the doctor related the 
veteran's back disability to the service incident recited by 
the veteran.  The Board notes, however, that the doctor's 
opinions are based on a history provided by the veteran in 
light of the fact that service medical records are silent for 
any type of back disability.  The Court has held that without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In the absence 
of evidence of a back injury in service and the lack of 
competent medical evidence establishing a medical nexus 
between the veteran's back disability and service, the Board 
must find that the veteran's claim for service connection for 
the claimed disability is not plausible.  

The Board has considered the veteran's testimony and lay 
statements with respect to the origin of his back disability.  
However, lay persons such as the veteran, his friends, and 
his family members are not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, their personal beliefs that a 
relationship exists between the veteran's claimed disability 
and his military service cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  

Moreover, the veteran is not entitled to service connection 
for his back disability on a presumptive basis.  The record 
indicates that the veteran was diagnosed as having 
osteoarthritis in 1991, many years after the veteran 
separated from service.  See Traut v. Brown, 6 Vet.App. 495 
(1994).  


Left Knee

In rating decisions dated in January 1975 and August 1979, 
the RO denied service connection for left knee disorder, and 
the veteran did not perfect those appeals.  In a May 1989 
rating action, the RO denied the veteran's application to 
reopen a claim for service connection for left knee 
disability.  As the basis of its determination, the RO found 
that the veteran had not submitted evidence relating the left 
knee disability to service; therefore, no new and material 
evidence had been submitted to reopen the claim.  

The evidence considered by the RO at the time of the May 1989 
action is discussed as follows:  Service medical records 
dated in 1959 show that the veteran incurred an injury to the 
left knee that resulted in hospitalization whereby the knee 
was casted.  The final diagnosis was left knee strain; a 
private X-ray of the knees dated in October 1972 revealed 
bilateral symmetrical degenerative changes.  In a statement 
dated in July 1979, the veteran's spouse provided that the 
veteran was treated for arthritis of the knees.  The record 
also consisted of VA medical records dated from 1979 to 1987 
which reflect diagnoses of osteoarthritis of the knees in 
1979 and degenerative changes in 1981.   

Evidence submitted subsequent to the May 1989 rating action 
consists of transcripts of personal hearings dated in April 
1991, August 1994, and videoconference hearing in 
October 1999; statements of the veteran's spouse and son 
dated in 1994; private medical records dating from 1970 to 
1997; and VA medical records dating from 1979 to 1998.  The 
Board notes that some of the private and VA medical records 
are duplicates of previously considered medical records.  
However, this evidence includes a May 1991 fee basis 
examination wherein the examiner opined that it was 
conceivable that the veteran's service injury contributed to 
the degenerative changes in the left knee.  The evidence is 
new in that it was not previously of record at the time of 
the prior rating action and it bears directly and 
substantially upon the issue of whether the veteran's left 
knee disability is etiologically related to service.  
Therefore, the evidence is new and material and the veteran's 
claim for service connection for a left knee disorder is 
reopened.  

Having reopened the veteran's claim for service connection 
for left knee disorder, the Board must next determine whether 
the matter is well grounded.  Elkins v. West, supra.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court  
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms. Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

In that connection, the evidence establishes that the veteran 
has a current left knee disorder.  Furthermore, service 
medical records dated in 1959 reflect that the veteran 
injured the left knee and that he underwent extensive 
treatment including casting of the knee for approximately 2 
months.  The evidence includes an opinion rendered in May 
1991 whereby a fee basis examiner suggested that the 
veteran's left knee disability could be related to service.  
The Board notes the veteran's extensive service treatment for 
the left knee, his current chronic left knee disorder and the 
examiner's opinion render the claim well grounded.  Savage v. 
Gober, supra.  


Bernard Considerations

Here, the Board has considered whether the veteran's 
procedural rights have been violated by the Board's 
consideration of the veteran's claims regarding the low back 
and left knee in light of the Court of Appeals decision in 
Hodge v. West.   As reflected in the statement of the case, 
the RO considered the law relative to new and material 
evidence as it existed prior to the decision of Hodge.  The 
veteran was, thus, not afforded the right to notice, a 
hearing and to submit evidence relative to the change in law 
as set forth in the recent Court of Appeals decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board, 
however, concludes that the veteran's procedural rights were 
not abridged in light of the fact that the Board granted his 
application to reopen his claims for service connection for a 
low back disability and for a left knee disability.  

II.  Service Connection

The threshold question to be answered with respect to the 
claims for service connection for residuals of a right wrist 
disorder, hypertension and PTSD are whether the appellant has 
presented evidence of well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  

A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail and there is no duty to assist the appellant further in 
the development of facts pertinent to the claim.  Id., 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  For 
reasons set forth below, the Board finds that the claims for 
service connection for residuals of right wrist disorder and 
for hypertension are not well grounded.  However, the claim 
for service connection for PTSD is well grounded.  

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
See Epps.   

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  The 
chronicity provisions of  38 C.F.R. 3.303(b) are applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997) 

Right Wrist

The veteran maintains, in essence, that he incurred an injury 
to his right wrist during service.  However, service medical 
records do not reflect complaints, findings, or diagnoses 
regarding a right wrist disorder.  

Post service VA and private medical records reflect treatment 
for a right wrist disorder beginning in 1987.  Private 
medical records dated in July 1987 provide that the veteran's 
right wrist was injured during a motor vehicle accident that 
occurred in May 1987.  X-rays of the wrist dated in July 1987 
show an old boxers fracture.  VA medical records dated in the 
1990s reflect the veteran was seen for chronic right wrist 
pain.  X-rays of the right wrist dated in May 1995 reveals 
non-union navicular fracture and degenerative changes in the 
radiocarpal and intercarpal joint.  A May 1995 outpatient 
examiner noted that the disorder was likely to be secondary 
to a wrist injury 30 years ago.  

While the evidence establishes that the veteran has a right 
wrist disability, there is no competent medical evidence 
relating the disability to service.  In the absence of such, 
the Board must find that the veteran's claim is not well 
grounded. Grottveit at 92-93.  

Hypertension

The service entrance examination shows a history of high 
blood pressure.  On examination, the veteran's blood pressure 
registered as 140/70.  Additional service medical records 
reflect that veteran reported a history of high blood 
pressure.  When examined for separation in January 1962, the 
veteran's blood pressure read as 124/80, and the heart and 
vascular systems were normal.  In April 1962, the veteran 
showed an elevated blood pressure reading of 168/88.  A 
diagnosis of systolic hypertension was entered.  An October 
1963 entry reflects a history of hypertension.  

Private medical records dated in 1972 show entries of 
increased blood pressure readings.  In February 1973, the 
veteran was hospitalized for labile hypertension.  
VA outpatient treatment records beginning in 1990 show 
increased blood pressure readings and diagnoses of 
hypertension.  The report of a VA compensation and pension 
examination dated in August 1993 reveals a history of heart 
condition since 1987 and a history of hypertension since 
1959. 

The veteran contends, in essence, that he developed 
hypertension as a result of service.  While the evidence 
establishes that the veteran has hypertension, there is no 
competent medical evidence linking the disability to service.  
The Board recognizes that the veteran showed at least one 
elevated high blood pressure reading in service and he was 
diagnosed as having systolic hypertension.  However, the 
Board notes that one diagnosis of systolic hypertension does 
not establish that the disorder was chronic during service.  
Post service medical evidence does not reflect the recurrence 
of hypertension until 1972, almost 10 years after the veteran 
separated from service.  Moreover, the veteran had a notation 
of hypertension prior to service.  In the absence of 
competent medical evidence linking the disability to service, 
the Board cannot find that the claim for service connection 
for hypertension is well grounded.  Id.  

The Board has considered the veteran's testimony and lay 
statements regarding his claims for service connection for 
residuals of right wrist injury and hypertension.  In that 
the evidence does not establish the veteran and the affiants 
are medical experts, their opinions as to the etiology of the 
veteran's right wrist disorder and hypertension do not render 
the claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95.  

Bernard Considerations

The Board recognizes that the claims for service connection 
for residuals or right wrist injury and hypertension are 
being disposed of in a manner that differs from that used by 
the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the aforenoted claims.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

PTSD

In order for a claim for service connection for PTSD to be 
considered well-grounded there must be (1) medical evidence 
of a current [PTSD] disability, (2) lay evidence (presumed to 
be credible for these purposes) of an in-service stressor 
(which in a PTSD case is the equivalent of in-service 
incurrence or aggravation); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); see 38 C.F.R. § 3.304(f) 
(1999).  

In that connection, the medical evidence of record 
establishes a current diagnosis of PTSD.  The veteran alleges 
that he has PTSD as a result of experiencing a stressful 
event while in service aboard the USS WALLACE L LIND (LIND) 
during the Bay of Pigs operation.  Specifically, the veteran 
relates that his unit was responsible for boarding Russian 
ships to check for weapons.  The veteran related that 
sometime during the period of June to August 1962, he 
believed that he was being threatened by a Russian cook with 
a knife while inspecting a Russian ship.  Moreover, a VA 
psychiatrist in April 1997 opined that the veteran's service 
stressor caused the symptoms associated with his psychiatric 
disability.  

In light of the foregoing, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a low back disability and the 
appeal to this extent is granted.  

A well-grounded claim not having been submitted, service 
connection for a low back disability is denied.  

New and material evidence has been submitted to reopen a 
claim of service connection for a left knee disability and 
the appeal to this extent is granted.  

Service connection for residuals of a right wrist injury is 
denied.  

Service connection for hypertension is denied.  

As evidence of a well grounded claim for service connection 
for PTSD has been submitted, the appeal is allowed to this 
extent.  


REMAND

In light of the above determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for a left knee disability and that the claim is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a).  The Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining VA examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Service medical records reflect that in May 1959, the veteran 
stepped on a shoe causing him to turn the left knee.  The 
veteran experienced pain in the medial aspect of the knee.  
He was hospitalized for several days.  The left knee was 
placed in a cylinder cast to the lower extremity from May to 
July 1959.  Thereafter, the veteran was prescribed crutches.  
He was eventually found fit for full duty.  The diagnosis was 
strain of the medial collateral ligament of the left knee.  

VA and private medical records show treatment for the left 
knee beginning in 1970.  X-rays dated in October 1972 
revealed bilateral symmetrical degenerative changes. Private 
medical records shows that the left leg was struck by an 
automobile in 1973.  A fee basis examiner in May 1991 
provided that it was conceivable that the veteran's injury in 
1959 contributed to the degenerative changes in the left 
knee.  The Board notes, however, the examiner's opinion is 
not based on a complete review of the veteran's claims file.  
Therefore, the Board is of the view that a VA opinion 
regarding the etiology of the left knee disability would be 
helpful in an equitable disposition of this matter.  

With respect to the claim for service connection of fungus of 
the feet, the record indicates that the RO in an April 1994 
rating decision determined that new and material evidence had 
not been submitted to reopen the claim. The veteran submitted 
a notice of disagreement (NOD).  Subsequently, a statement of 
the case (SOC) was issued to the veteran in June 1994.  The 
SOC was provided to the veteran as an explanation of the 
action taken at that point in his appeal.  

The April 1994 rating decision relied on and the SOC of June 
1994 directly cited Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) as a definition of new and material evidence and a 
criteria as to why the veteran's claim was not reopened.

In Hodge v. West, 155 F.3d 1356, the Court held that the 
Colvin test for determining whether new and material evidence 
has been submitted to warrant reopening a claim for service 
was invalid.  As reflected in the SOC, the RO considered the 
law relative to new and material evidence as it existed prior 
to the decision in Hodge.  The veteran was, thus, not 
afforded the right to notice, a hearing and to submit 
evidence relative to the change in law as set forth in Hodge.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
notes that the veteran is entitled to have his claim decided 
by the RO solely on the criteria set forth in 38 C.F.R. § 
3.156 and is also entitled to an opportunity to notice of the 
Hodge decision, an opportunity to provide hearing testimony 
on his claim and to submit evidence relative to the change in 
the law.  This has not been done.

With respect to the claim for service connection for PTSD, 
the Board notes that National Personnel Records Center 
indicated in a correspondence dated in May 1998 that the 
LIND's logs were not available and that the Naval liaison 
indicated that the logs would not provide information 
regarding the veteran's claimed stressor.  The Board notes 
the veteran's stated stressors have not been submitted to the 
U.S. Armed Services Center for Research of the Unit Records 
(USASCRUR) for verification.  Additionally, copies of the 
veteran's service records may also be helpful in connection 
with the veteran's PTSD claim.  

Accordingly, these matters are REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for left knee 
disability.  After receipt of any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the nature and 
extent of any left knee disability 
present.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  With 
respect to any left knee disability 
found, the examiner should provide an 
opinion as to the etiology of such 
disability to include whether it is at 
least as likely as not that any left knee 
is related to service or caused by or 
aggravated by his service-connected right 
knee disability.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

3.  The veteran should be asked to 
provide any verification of his claimed 
stressor for his PTSD claim.  

4.  The veteran's stressor statements 
should be sent to the U.S. Armed Services 
Center for Research of the Unit Records 
(USASCRUR) for verification of his 
claimed stressor(s).  The USASCRUR should 
be informed that the veteran served 
aboard the USS WALLACE L. LIND.  

5.  If and only if the stressors are 
verified, the RO should arrange for a VA 
psychiatric examination of the veteran, 
to determine the nature and extent of any 
current psychiatric disorder, including 
PTSD.  The claims folders and a copy of 
this Remand should be made available to 
the examiner for review prior to the 
examination.  All indicated studies 
should be performed, and the examination 
should be conducted in accordance with 
the provisions of DSM-IV.  The examiner 
must specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including the stressors, accountable for 
the disorder.  If PTSD is not found, it 
is requested that the examiner identify 
and explain the elements of the diagnosis 
accountable for any other psychiatric 
disorder found to be present.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

6.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and adjudicate the 
claim for service connection for left 
knee disability on a de novo basis and 
readjudicate the claim for service 
connection for PTSD.  With respect to the 
claim regarding fungus of the feet, the 
RO should reconsider whether the veteran 
has submitted new and material evidence 
sufficient to reopen the claim for 
service connection for fungus of the feet 
specifically under the provisions of 38 
C.F.R. § 3.156.  Consideration of the 
Colvin decision's requirement of "a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome", should not be made. 
The veteran should be given notice of the 
Hodge decision and the invalidity of the 
test set out in the Colvin decision, and 
the opportunity to present hearing 
testimony and evidence relative to the 
change set forth in Hodge.  

7.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 



